Citation Nr: 1129589	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for arthritis of the lumbar spine, evaluated as 10 percent disabling from May 1, 2005 through October 29, 2010 and as 40 percent disabling from October 30, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for arthritis of the lumbar spine at 10 percent disabling (effective May 1, 2005) and service connection for degenerative joint disease of the left knee at 10 percent disabling (effective May 1, 2005).

In July 2006, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In July 2007 and July 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  In a December 2010 rating decision, the AMC increased the rating for the Veteran's service-connected arthritis of the lumbar spine to 40 percent, effective October 30, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From May 1, 2005 through October 29, 2010, the competent evidence of record demonstrates that the Veteran's arthritis of the lumbar spine was characterized by pain, with forward flexion limited to 90 degrees at worst and combined range of motion limited to 165 degrees at worst, and was not productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, during that period, there is no clinical evidence that the Veteran's arthritis of the lumbar spine resulted in any objective neurological disabilities.

2.  From October 30, 2010, the competent evidence of record demonstrates that the Veteran's arthritis of the lumbar spine has been characterized by pain, with forward flexion limited to 30 degrees at worst, and has not been productive of unfavorable ankylosis of the entire thoracolumbar spine.  In addition, during this period, there is no clinical evidence that the Veteran's arthritis of the lumbar spine has resulted in any objective neurological disabilities.

3.  The competent evidence of record demonstrates that the Veteran's degenerative joint disease of the left knee has been characterized by painful motion, with flexion limited to 45 degrees at worst, but has not manifested objectively in any limitation of extension, recurrent subluxation, or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent from May 1, 2005 through October 29, 2010, and in excess of 40 percent from October 30, 2010, for arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a February 2005 letter, which advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A July 2005 letter addressed the Veteran's claims for higher initial ratings and provided relevant rating criteria for evaluating his lumbar spine and left knee disabilities.  Letters in August 2007, August 2008, October 2009, and February 2010 asked the Veteran to provide additional information and evidence regarding his claims.  The case was last adjudicated in December 2010.

In any event, the Veteran's claims for higher ratings arise from the initial grant of service connection for arthritis of the lumbar spine and for degenerative joint disease of the left knee.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, hearing testimony, and private treatment records.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining private and VA treatment records and conducting a VA examination to obtain current findings.  In response, the RO obtained the requested private treatment records as well as current VA treatment records, and a VA examination was conducted.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Arthritis of the Lumbar Spine

The Veteran contends that he is entitled to a higher initial disability rating for arthritis of the lumbar spine.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as 10 percent disabling from May 1, 2005 through October 29, 2010 and as 40 percent disabling from October 30, 2010.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Turning to the evidence, a November 2004 service treatment record noted the Veteran's complaints of muscle spasm in the lower back, but examination revealed that his lumbosacral spine exhibited a normal appearance and no muscle spasms.  He also had a normal gait and stance on that occasion, and straight leg raise testing was noted to be negative.  One week later, another November 2004 service treatment record noted the Veteran's complaints of low back pain radiating to his buttocks, as well as lumbosacral pain elicited by flexion and extension, but examination again revealed that his lumbosacral spine exhibited a normal appearance and no muscle spasms.  A lumbosacral support brace was prescribed on that occasion.  Eight days later, another November 2004 service treatment record noted that the Veteran still had quite a bit of back pain, but that the brace seemed to be helping.  Examination again revealed that his lumbosacral spine exhibited a normal appearance and no muscle spasms.  A December 2004 service treatment record noted that the Veteran's gait and stance were normal.

The Veteran underwent a pre-discharge VA general medical examination in February 2005.  On that occasion, his gait was noted to be normal.

The Veteran underwent a pre-discharge VA spine examination in March 2005.  On that occasion, it was noted that he had no areas of muscle spasm in the spine other than at T2, and that he wore a lumbar brace.  Range of motion of the thoracolumbar spine measured 90 degrees of forward flexion, 15 degrees of extension, 20 degrees of lateral flexion to either side (without pain), and 10 degrees of rotation to either side (without pain), for a combined range of motion of 165 degrees.  It was noted that there was no evidence that repetitive motion caused any restriction in the range of motion.  The Veteran's gait was noted to be normal, and neurological testing yielded normal results.

Following his discharge from service, VA treatment records dating since July 2005 have documented the Veteran's ongoing complaints of low back pain and use of a back brace, but have consistently noted that his gait remained steady and normal.  In July 2005, it was noted that his low back pain radiated down to his hips.  An August 2005 private treatment record noted that the Veteran had normal reflexes in his lower extremities.

At his July 2006 hearing, the Veteran testified with regard to his current low back pain radiating down to his hip and left leg, and he reported that he experienced muscle spasms and flare-ups of pain in his back at least twice a month.  He also testified that he had been wearing a back brace for approximately eight months.  He further reported that he had experienced two episodes where he could not move due to his low back pain and needed his wife to provide massage and heat for treatment.

A March 2007 private treatment record noted that the Veteran had normal reflexes in his lower extremities.  A July 2007 private treatment record noted the Veteran's complaints of muscle spasms in the back with radiation down his leg all the way to the ankle, and while it was noted that he had no neurological deficit, an MRI was ordered.  Nine days later, a July 2007 private MRI of the Veteran's lumbar spine yielded normal results.  Five days later, another July 2007 private treatment record noted the Veteran's back pain radiating to his right groin and into his right leg, but noted the normal lumbar spine MRI and that he had normal reflexes in his lower extremities.  It was also noted that he had recently undergone a hernia repair in his right groin.  A November 2007 private treatment record again noted the Veteran's complaints of low back pain radiating into his legs.  A December 2007 private nerve conduction study yielded normal results.

An August 2008 VA treatment record noted that the Veteran was fitted for a lumbosacral corset.  A June 2009 VA treatment record noted that his low back pain increased with bending of the lower back.

In an August 2009 statement, the Veteran stated that his low back continued to go out and have muscle spasms while walking at moderate speeds, and he alleged that he had a serious decrease in range of motion in his back as well as pain throughout the range of motion.  In October 2009 statements, the Veteran, his coworker, and his wife all described the Veteran's flare-ups of low back pain, muscle spasms, and loss of flexibility.  The Veteran's wife added that the Veteran was 45 years old but walked like an 80-year-old.

The Veteran underwent a VA orthopedic examination on October 30, 2010.  On that occasion, he complained of constant lumbosacral pain at a level 9 out of 10 with no particular exacerbating or relieving factors.  It was noted that his pain radiated down the bilateral lower extremities to the feet and gave him constant difficulty walking, and that he could walk approximately half a mile before needing to get off his feet.  It was also noted that the Veteran had not required physician-prescribed bed rest in the past year, and that he had no discrete flare-ups.  It was further noted that he wore a back brace.  Range of motion of the thoracolumbar spine measured 30 degrees of forward flexion, 35 degrees of extension, 30 degrees of left and right lateral flexion, and 50 degrees of left and right rotation, for a combined range of motion of 225 degrees.  It was noted that all ranges of motion were with end of range pain, but with no decrement due to pain or fatigue following repetitive motion.  The examiner noted that the Veteran exerted minimal effort in ranging of the spine despite repeated prompting.  The Veteran's gait was noted to be normal, there was no muscle spasm, and neurological testing yielded normal results.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's arthritis of the lumbar spine is appropriately evaluated as 10 percent disabling from May 1, 2005 through October 29, 2010, and as 40 percent disabling from October 30, 2010.

For the period from May 1, 2005 through October 29, 2010, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  In this regard, during that period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 90 degrees at worst, and his combined range of motion was shown to be 165 degrees at worst.  The March 2005 VA examiner noted that there was no evidence that repetitive motion caused any restriction in the range of motion.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for that period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges the Veteran's intermittent complaints of radiating pain to his lower extremities during the period from May 1, 2005 through October 29, 2010.  However, all neurological testing throughout that period (including motor, sensory, and reflex testing) revealed normal results.  Significantly, the July 2007 private MRI of the Veteran's lumbar spine and the December 2007 private nerve conduction study both yielded normal results.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any objective neurological disabilities during the period from May 1, 2005 through October 29, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For the period beginning on October 30, 2010, the objective findings of record do not reflect evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  In this regard, at his October 30, 2010 examination, the results of range of motion testing showed that the Veteran had forward flexion to 30 degrees, as well as the ability to rotate and laterally flex his thoracolumbar spine.  Clearly, his spine is not fixed.  Thus, for this period, the Veteran is receiving the maximum evaluation assignable for limitation of motion of the lumbar spine.  Id.; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges the Veteran's complaints of pain radiating down the bilateral lower extremities to the feet at his October 30, 2010 examination.  However, all neurological testing at that examination (including motor, sensory, and reflex testing) revealed normal results.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability has been productive of any objective neurological disabilities for the period beginning on October 30, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  In this regard, a 2007 MRI was normal, and no diagnosis of such disorder has been reported on the VA examinations.  Accordingly, Diagnostic Code 5243 is not applicable.  In any event, the evidence does not show that the Veteran had any incapacitating episodes requiring bed rest prescribed by a physician, and there is no clinical evidence establishing such at any point during the course of the claim.  Thus, a higher evaluation pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.

The Board acknowledges the lay statements and testimony concerning the severity of the Veteran's back disability, but concludes that the medical findings on examinations are of greater probative value than the lay allegations.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned from May 1, 2005 through October 29, 2010, and by the 40 percent evaluation already assigned from October 30, 2010, and does not more nearly approximate the criteria for a higher evaluation during either of those periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010); see Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative Joint Disease of the Left Knee

The Veteran contends that he is entitled to a higher initial disability rating for degenerative joint disease of the left knee.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, as 10 percent disabling from May 1, 2005.

Under Diagnostic Code 5010, arthritis that is due to trauma and substantiated by 
X-ray findings is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Turning to the evidence, a November 2004 in-service report of medical history noted that both of the Veteran's knees gave out at times.

The Veteran underwent a pre-discharge VA general medical examination in February 2005.  On that occasion, his gait was noted to be normal.

The Veteran underwent a pre-discharge VA joints examination in February 2005.  On that occasion, it was noted that he wore a knee brace about three times a week, on an average of six hours each time.  He also described having constant throbbing knee pain, stiffness in the late afternoon, fatigability especially when bending down, and flare-ups with cold weather.  Range of motion of the left knee measured from 0 degrees of extension to 115 degrees of flexion without pain.  Both knees were noted to be stable to varus and valgus stressing and on the Lachman's and drawer tests.

The Veteran underwent a pre-discharge VA spine examination in March 2005.  On that occasion, it was noted that he had a popping sensation in both knees when rising from a sitting position.  He also reported stiffness in his knees after use, with stairs and repetitive use seeming to cause him more knee discomfort.  He did not report any flare-ups with his knees.  Range of motion of the left knee measured from 0 degrees of extension to 90 degrees of flexion, at which point stiffness and pain occurred and the Veteran would not move this any further.  It was noted that there was no evidence that repetitive motion caused any restriction in the range of motion.  Both knees were noted to be stable to varus, valgus, anterior, and posterior forces.  The Veteran's gait was noted to be normal.

Following his discharge from service, VA treatment records dating since July 2005 have documented the Veteran's ongoing complaints of left knee pain, occasional popping, and use of a knee brace, but have consistently noted that his gait remained steady and normal.  In July 2006, he reported that he experienced episodes of his left knee giving way.  Three days later in July 2006, the Veteran reported that his left knee did not lock or stick, but would just give way.  Examination on that occasion revealed that his left knee joint was stable.  Later in July 2006, testing revealed no knee instability.

At his July 2006 hearing, the Veteran testified with regard to his current left knee pain, and that he had been using a knee brace for a little over a year.  He also reported that he had weakness in his left knee and that this knee had locked up, but he had not yet fallen as a result.

An August 2006 VA treatment record noted that the Veteran's range of motion of the left knee was within normal limits, but no range of motion measurements were provided at that time.  An October 2006 VA treatment record noted that he had no instability in the left knee to varus-valgus, Lachman's test, or posterior drawer.  Range of motion of the left knee in October 2006 measured from 0 degrees of extension to greater than 115 degrees of flexion.  A November 2006 VA treatment record noted that the Veteran's knee flexion and extension was normal, and while a positive sign for instability was noted, it was not specified which knee was affected.  An August 2007 VA treatment record noted that he had near full range of motion in his bilateral knees, but no range of motion measurements were provided at that time.  A November 2007 VA treatment record noted that the Veteran reported his knee giving out on him the night before.  An April 2008 VA treatment record noted that his left knee had again given out on him, causing him to fall.  An August 2008 VA treatment record noted the Veteran's report that his left knee would give out and that he had to use his brace and cane more now.  However, it was noted upon examination that his left knee was stable overall.

In a September 2008 statement, a VA nurse noted that the Veteran's left knee symptoms included stiffness of the joint, the knee giving way on him, and locking of the joint.

A June 2009 VA treatment record noted the Veteran's report of his left knee again giving out (this time after running on a treadmill) and causing him to fall.

In an August 2009 statement, the Veteran stated that his left knee had gone out twice, and he alleged that he had a serious decrease in range of motion in both knees as well as pain throughout the range of motion.  In October 2009 statements, the Veteran, his coworker, and his wife all described the Veteran's left knee pain, giving out, and limited flexibility.  The Veteran's wife added that the Veteran was 45 years old but walked like an 80-year-old.

The Veteran underwent a VA orthopedic examination in October 2010.  On that occasion, he complained of constant left knee pain at a level 9 out of 10 with no particular exacerbating or relieving factors.  He also reported locking, instability, and swelling of the knee, and that he had difficulty using stairs.  It was also noted that the Veteran had no discrete flare-ups and used no assistive devices.  Range of motion of the left knee measured from 0 degrees of extension to 45 degrees of flexion with end of range pain, and further to 90 degrees passively.  It was noted that these ranges of motion were not additionally limited due to pain or fatigue following repetitive motion.  There was also no ligamentous laxity in any direction in the left knee, and McMurray test was negative.   The Veteran's gait was noted to be normal.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative joint disease of the left knee is appropriately evaluated as 10 percent disabling for the entire period of claim.  The competent evidence of record demonstrates that for range of motion of the Veteran's left knee, pain-free flexion has been limited to 45 degrees at worst, which does not support greater than a 10 percent rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In this regard, at no time during the course of the claim have the objective findings of record reflected flexion limited to 30 degrees, even considering complaints of pain, to warrant an evaluation in excess of 10 percent under Diagnostic Code 5260.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board acknowledges that a precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).  Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  However, at no time during the course of the appeal has the Veteran had extension limited to a compensable level under Diagnostic Code 5261.  Thus, entitlement to separate ratings for flexion and extension is not warranted.

The Board also acknowledges that a precedent opinion of the VA's General Counsel has held that a separate rating under Diagnostic Code 5257 may be assigned for other impairment of the knee with recurrent subluxation or lateral instability.  VAOPGCPREC 9-98 and 23-97.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  However, at no time during the course of the appeal has the Veteran's left knee disability objectively been shown to manifest in recurrent subluxation or lateral instability.  While the Veteran has consistently reported that his left knee gives way at times and that he wears a knee brace, the Board notes that formal medical testing documented throughout the record has consistently shown that the Veteran's left knee is stable.  While a November 2006 VA treatment record noted a positive sign for knee instability, it was not specified which knee was affected.  Furthermore, all other testing throughout the record was negative for any clinical instability of the Veteran's left knee.  The Board finds that the objective findings on examination are of greater probative value than the lay assertions as to the severity of the Veteran's left knee disability.  Thus, entitlement to a separate rating for instability is not warranted.

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's service-connected degenerative joint disease of the left knee that could result in a higher evaluation than already assigned.  However, as the Veteran's degenerative joint disease of the left knee has not been manifested by ankylosis, dislocation of semilunar cartilage, or malunion or nonunion of tibia and fibula, Diagnostic Codes 5256, 5258, and 5262 do not apply.  38 C.F.R. § 4.71a (2010).

In summary, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned from May 1, 2005, and does not more nearly approximate the criteria for a higher evaluation, or a separate evaluation for extension or instability, at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2010); see Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration

The Board has also considered whether the Veteran's lumbar spine and left knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board acknowledges the Veteran's August 2009 statement that he had missed plenty of time from work because of his low back and left knee and that these disabilities were starting to put his job "in harm's way."  In addition, the October 2010 VA examiner noted that for both disabilities, the Veteran's usual occupation as a computer programmer was affected by difficulty sitting for prolonged periods, necessitating frequent breaks, and that he had also missed days of work.  However, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, for both his lumbar spine and left knee disabilities, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Conclusion

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a higher initial disability rating for arthritis of the lumbar spine, evaluated as 10 percent disabling from May 1, 2005 through October 29, 2010 and as 40 percent disabling from October 30, 2010, is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


